Jon.DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-26 are allowed.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an assembly for shock testing a specimen having an upper and lower side, the assembly having first and second opposing brackets, each with angled surfaces and configured to be positioned laterally relative to each other, a wedge-shaped upper cap having a lower surface abutting the upper side of the specimen, and first and second angled surface, the upper angled surfaces of the first and second brackets being configured to engage with the first and second angled surfaces of the upper cap, the brackets imparting a force on the cap when the brackets are drawn together, whereby the cap imparts a longitudinal compressive force on the specimen, the compressive force and the force imparted by the brackets being non-parallel.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an assembly for shock testing a specimen having an upper and lower side, the assembly having first and second opposing brackets, each with angled surfaces and configured to be positioned laterally relative to each other, a wedge-shaped lower cap having an upper surface abutting the lower side of the specimen, and lower angled surfaces engaging the lower 
The closest art of record is to Ralfs which features at least a first cap with an angled upper surface or an angled lower surface, brackets with upper and lower angled surfaces abutting the angled surfaces of the cap, whereby longitudinal compressive force is applied to a specimen through non-parallel motion of the brackets.  Ralfs, however, fails to disclose a unitary cap that allows for compression to be applied along the entire specimen.  Modification of Ralfs to provide a unitary clamping surface would destroy the functionality of Ralfs by removing the required unsupported region of the specimen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 10, 2022